EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jamilla Holomon via PingPing Wang on 14 March 2022.

The application has been amended as follows: 

1–27.  (Canceled) 

28.	(Currently Amended) A method comprising: 
identifying, using one of more processors, a first driving mode of a vehicle, wherein the vehicle comprises an autonomous driving capability and one or more sensors that detect conditions of the vehicle; 
identifying an occupant of the vehicle; 
receiving, from the one or more sensors, sensor data associated with an object on board the vehicle; 
analyzing, using the one or more processors, the sensor data to infer characteristics or other status of the object; 
receiving, using the one or more processors, one or more records of the occupant 
analyzing, using the one or more processors, the one or more records; 
inferring, using the one or more processors, a purpose of having the object on the vehicle based on analysis of the one or more records and the inferred characteristics or other status of the object; 
determining, using the one or more processors and based on the inferred purpose of having the object, to transition to a next driving mode following the first driving mode; and 
in response to the determination to transition to the next driving mode, updating, using the one or more processors, an operation of the vehicle from the first driving mode to the next driving mode.

29.	(Previously Presented) The method of claim 28, wherein determining to transition to the next driving mode following the first driving mode comprises determining the object on board the vehicle indicates danger.

30.	(Previously Presented) The method of claim 29, wherein the next driving mode is a non-driving mode. 

31.	(Cancelled) 

32.	(Currently Amended) The method of claim 28, wherein determining, based on the inferred purpose of having the object 

33.	(Previously Presented) The method of claim 28, wherein: the first driving mode is a manual driving mode; at least one of the sensor data or records associated with the object indicates danger; and determining to transition to a next driving mode comprises determining to transition to an autonomous driving mode.

34.	(Previously Presented) The method of claim 28, further comprising: receiving, from the one or more sensors, updated information indicating that no object or occupant is on board the vehicle; determining, based on the received information, to transition to a particular driving mode; and in response to the determination to transition to the particular driving mode, updating the operation of the vehicle from the next driving mode to the particular driving mode.

35. 	(Previously Presented) The method of claim 34, wherein the particular driving mode comprises one of a permissive autonomous driving mode, an imposed autonomous driving mode, or an imposed parked mode.

36. 	(Previously Presented) The method of claim 28, wherein determining to transition to the next driving mode is in accordance with instructions from a remote operator to cause the vehicle to transition. 

37. 	(Previously Presented) The method of claim 28, wherein the first driving mode comprises an autonomous driving mode and the next driving mode comprises a manual driving mode.

38.	(Previously Presented) The method of claim 28, wherein the first driving mode comprises a manual driving mode and the next driving mode comprises an autonomous driving mode.

39.	(Cancelled) 

40.	(Previously Presented) The method of claim 28, wherein the first driving mode comprises a manual driving mode and the next driving mode comprises a disabled driving mode.

41.	(Currently Amended) An apparatus comprising: 
one or more processors; and
a memory storage in data communication with the one or more processors, the memory storage storing instructions executable by the one or more processors and that upon such execution cause the one or more processors to perform operations of: 
identifying a first driving mode of a vehicle, wherein the vehicle comprises an autonomous driving capability and one or more sensors that detect conditions of the vehicle; 
identifying an occupant of the vehicle;
receiving, from the one or more sensors, sensor data associated with an object on board the vehicle; 
analyzing the sensor data to infer characteristics or other status of the object;
receiving one or more records of the occupant 
analyzing the one or more records; 
inferring a purpose of having the object on the vehicle based on analysis of the one or more records and the inferred characteristics or other status of the object;
determining, based on the inferred purpose of having the object, to transition to a next driving mode following the first driving mode; and 
in response to the determination to transition to the next driving mode, updating an operation of the vehicle from the first driving mode to the next driving mode.  

42.	(Currently Amended) A non-transitory computer storage medium encoded with a computer program, the computer program comprising instructions that when executed by data processing apparatus cause the data processing apparatus to perform operations of: 
identifying a first driving mode of a vehicle, wherein the vehicle comprises an autonomous driving capability and one or more sensors that detect conditions of the vehicle;
identifying an occupant of the vehicle;
receiving, from the one or more sensors, sensor data associated with an object on board the vehicle; 
analyzing the sensor data to infer characteristics or other status of the object; 
receiving one or more records of the occupant 
analyzing the one or more records; 
inferring a purpose of having the object on the vehicle based on analysis of the one or more records and the inferred characteristics or other status of the object;
determining, based on the inferred purpose of having the object, to transition to a next driving mode following the first driving mode; and 
in response to the determination to transition to the next driving mode, updating an operation of the vehicle from the first driving mode to the next driving mode.  

43. (Previously Presented) The method of claim 28, wherein the object is a hazardous object.

44. (Previously Presented) The method of claim 43, wherein the object is a weapon.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663